Citation Nr: 0731986	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-16 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of pyelonephritis of the kidneys.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1950 to 
November 1952.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The veteran 
testified at a personal hearing before the RO in January 
2004.  This case has been advanced on the Board's docket.  
See 38 C.F.R. § 20.900(c) (2007).     


FINDING OF FACT

With regard to residuals of pyelonephritis of the kidneys, 
the evidence of record reveals no long term drug therapy, no 
hospitalizations, no intensive management, no recurrent 
symptomatic infection, no constant albumin recurring with 
hyaline and granular casts or red blood cells, no definite 
decrease in kidney function, no edema, no lethargy, no 
weakness, no anorexia, no weight loss, and no limitation of 
exertion due to residuals of pyelonephritis.  Laboratory 
readings for the kidneys are normal.  Although hypertension 
is present, it is not related to his service-connected 
pyelonephritis.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of pyelonephritis of the kidneys have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.31, 4.104, Diagnostic Code 7101; 4.115a, 4.115b, 
Diagnostic Code 7504 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's residuals of pyelonephritis of the kidneys have 
been rated as noncompensable (0 percent disabling), under 
Diagnostic Code 7504, pyelonephritis, chronic.  38 C.F.R. 
§§ 4.115a, 4.115b (2007).  As to the noncompensable rating, 
where the Schedule does not provide a zero percent rating, a 
zero percent rating shall be assigned if the requirements for 
a compensable rating are not met.  See 38 C.F.R. § 4.31.  
  
This noncompensable rating has been in effect since February 
1954, when presumptive service connection was granted for 
manifestation of the disease within one year of service.  The 
veteran appealed the RO's continuation of the noncompensable 
rating in its September 2002 rating decision.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 7504, pyelonephritis is rated as 
urinary tract infection or renal dysfunction, whichever is 
the predominant disability.  38 C.F.R. § 4.115b.
   
For urinary tract infection, with long term drug therapy, 1 
to 2 hospitalizations per year and/or requiring intermittent 
intensive management, a 10 percent evaluation is warranted.  
With recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two times per 
year), and/or requiring continuous intensive management, a 30 
percent rating is warranted.  38 C.F.R. § 4.115b.     

For renal dysfunction, a noncompensable evaluation is 
warranted if renal dysfunction is manifested by albumin and 
casts with history of acute nephritis; or, hypertension 
noncompensable under Diagnostic Code 7101.  38 C.F.R. §§ 
4.104, 4.115a.     

For renal dysfunction, a higher 30 percent evaluation is 
warranted with albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101 (per Diagnostic Code 7101, hypertension 
is 10 percent disabling if diastolic pressure is 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or where there is a history of diastolic 
pressure predominantly 100 or more and continuous medication 
is required for control).  Id. 

For renal dysfunction, a higher 60 % rating requires constant 
albuminuria with some edema; or a definite decrease in kidney 
function; or hypertension at least 40 percent disabling under 
Diagnostic Code 7101 (under Diagnostic Code 7101, 
hypertension is 40 percent disabling if diastolic pressure is 
predominantly 120 or more). Id.       

For renal dysfunction, an even higher 80 percent is warranted 
for persistent edema and albuminuria with BUN (Blood Urea 
Nitrogen) 40 to 80 mg %; or, creatinine 4 to 8 mg %; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion. 38 C.F.R. § 
4.115a.     

VA genitourinary examinations conducted in March 2002 and 
March 2004, VA treatment records dated from 2004 to 2006, and 
various private records do not demonstrate urinary tract 
infection or renal dysfunction to a compensable level, 
providing medical evidence against this claim.  That is, 
under Diagnostic Code 7504, the evidence of record does not 
reveal long term drug therapy, 1 to 2 hospitalizations per 
year and/or requiring intermittent intensive management, or 
recurrent symptomatic infection due to pyelonephritis 
affecting the urinary tract.  In addition, the evidence does 
not show albumin constant or recurring with hyaline and 
granular casts or red blood cells, a definite decrease in 
kidney function, edema, BUN (Blood Urea Nitrogen) 40 to 80 mg 
%, creatinine 4 to 8 mg %, or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion due to residuals of pyelonephritis 
affecting the renal functions.  

Although there is evidence of hypertension, the March 2002 VA 
hypertension examiner opined that the veteran's hypertension 
is not the result of his pyelonephritis, as he exhibits 
normal renal function, providing more evidence against this 
claim. 

Specifically, the March 2002 VA genitourinary examiner 
observed no lethargy, no weakness, no anorexia, and no weight 
problems.  There was no recent history of urinary tract 
surgeries or hospitalization.  His last hospitalization for 
pyelonephritis was in 1953.  The veteran was recently 
treated, but not hospitalized, for a urinary tract infection 
which resolved with antibiotics.  There have been no drainage 
procedures.  Further, there was no history of treatment with 
medications due to his pyelonephritis.  Laboratory results 
were all normal with negative urine cultures.
 
Subsequently, in March 2004, another VA genitourinary 
examiner recorded similar findings with no albumin in the 
urine, and no acute process for his residual renal disease 
from his service-connected pyelonephritis, providing more 
evidence against this claim.  

Both VA examiners have indicated, and VA laboratory test 
results conducted throughout the appeal confirm, that 
creatinine, BUN, and protein levels are consistently within 
normal limits.  Significantly, a February 2004 VA sonogram of 
the kidneys was normal.  Such results provide very negative 
evidence against this claim.  Overall, VA treatment records 
dated 2004 through 2006 are consistent with the VA 
examinations conducted, and provide strong evidence against 
the symptomatology required for a higher rating.  

Although Diagnostic Code 7504 provides that VA should rate 
pyelonephritis under 38 C.F.R. § 4.115a for renal dysfunction 
or urinary tract infection, the Board has also considered 
voiding dysfunction, urinary frequency, erectile dysfunction, 
and obstructed voiding.  In this regard, although VA 
treatment records and examinations document complaints of 
dysuria (painful urination) and nocturia frequency for which 
the veteran has taken alpha blockers, both VA examiners 
associated any urinary tract problems with a nonservice-
connected prostate condition, as opposed to the 
pyelonephritis condition on appeal.  The March 2004 examiner 
indicated that the veteran's erectile dysfunction was due to 
his age, hypertension, and nervous condition, all nonservice-
connected, providing yet more medical evidence against this 
claim.  Consequently, the Board will not consider rating the 
veteran's pyelonephritis under erectile dysfunction, voiding 
dysfunction, urinary frequency, or obstructed voiding.  

Overall, the veteran's contentions regarding the severity of 
his kidney problems by way of his statements and testimony 
are outweighed by the post-service medical record which, as a 
whole, provides clear evidence against a compensable rating.  
Accordingly, the preponderance of the evidence is against a 
compensable disability rating for residuals of service-
connected pyelonephritis.  38 C.F.R. § 4.3.  The appeal is 
denied.     

In addition, despite the veteran's contentions, the Board 
finds no evidence of frequent hospitalization or marked 
interference with employment associated with his renal 
disability in order to justify a referral of the case for 
extra-schedular consideration.  38 C.F.R.  § 3.321(b)(1).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in February 
2002 and March 2007, the RO advised the veteran of the 
evidence needed to substantiate his increased rating claim 
and explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA for the first three elements of notice.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio, supra.

With regard additional first element notice, March 2007 
correspondence from the RO further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Notably, 
the RO did not provide Dingess notice of the first element 
prior to the initial adjudication on appeal.  Pelegrini, 18 
Vet. App. at 120.  It is important to note that the decision 
in Dingess was only recently issued by the Court.  Therefore, 
there was no basis for the VA to act in accordance with a 
Court decision that did not exist until March 2006.    

In addition, the Board observes that the RO correctly issued 
the initial February 2002 VCAA notice letter prior to the 
September 2002 adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  However, the 
above letter did not meet the 4th element of VCAA notice in 
that it did not ask the veteran to provide any evidence in 
his possession that pertains to the claim. Id at 120-21.  

In this regard, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

Thus, in this case, there is a presumption of prejudice due 
to the timing error for Dingess notice and the content error 
in providing no 4th element VCAA notice.  However, the Board 
finds that prejudice has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted additional personal 
statements and authorized the release of private medical 
evidence.  In addition, the actual notices provided by the VA 
are clear and pertinent to the veteran's contentions, such 
that a reasonable person could understand what was required 
to prove the claim.  Overall, even though the VA, under 
Sanders, may have erred by relying on various post-decisional 
documents (Dingess letter) to conclude that adequate VCAA 
notice has been provided, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim. Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, 
several relevant VA medical examinations, and private records 
as identified and authorized by the veteran.  There are 
certain records in the claims folder that are in Spanish with 
no English translation.  However, in the August 2007 Informal 
Hearing Presentation, the veteran's representative indicated 
that it was not necessary to translate these documents in 
order to adjudicate the issue on appeal.  In any event, the 
Board has reviewed these records, and they do not provide any 
basis for establishing a higher rating.  

The veteran's representative has also argued that the RO 
failed to assist the veteran by obtaining private physician 
records identified by the veteran in a May 2004 letter.  In 
this regard, by way of correspondence to the veteran dated in 
May 2006 and July 2006, the RO explained that in order to 
obtain these records, the veteran must complete a VA Form 21-
4142 (Authorization and Consent to Release Information to the 
Department to Veterans Affairs).  This form was enclosed both 
times with the two letters sent to the veteran.  Despite the 
two attempts, the RO did not receive any response to these 
letters. These letters were sent to the veteran's address of 
record.  There was indication that the letters were returned 
or otherwise not received by the veteran.

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  However, a claimant is 
required to cooperate fully with VA's efforts and, if 
necessary, authorize the release of existing records in an 
acceptable form.  38 C.F.R. § 3.159(c)(1).  The duty to 
assist is not a one-way street; a claimant cannot remain 
passive when he has relevant information.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the 
veteran, not a duty to prove his claim while the veteran 
remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the veteran has not cooperated and 
provided the necessary authorization for VA to request 
private medical records after the RO's two requests for such 
authorization.  The Board is satisfied the RO has made 
reasonable efforts to obtain these private medical records, 
and no further effort is required.  38 C.F.R. § 3.159(c).

Finally, the veteran's representative has claimed that the 
March 2004 VA examination is too old to adequately rate the 
veteran's pyelonephritis disability.  Where the available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  However, subsequent to this 
examination, recent VA treatment records and laboratory 
results dated 2004 through 2006 provide clear evidence 
against a higher rating.  Overall, these later records 
overwhelmingly support the findings of the March 2004 VA 
examiner.  Thus, another examination would further delay the 
veteran's claim and would simply not be of any benefit to the 
veteran.  Simply stated, the post-service medical record 
clearly shows that the veteran's kidney disability is not 
severe enough for a compensable rating. 
  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

A compensable disability rating for residuals of 
pyelonephritis of the kidneys is denied.      

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)




 Department of Veterans Affairs


